DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species 4 (claims 1, 6-7, and 11) in the reply filed on 02/24/2022 is acknowledged.  The traversal is on the ground(s) that no burden would be added to examine all claims.  This is not found persuasive because for the same reasons provided on the previous Office Action, each group and species are referring to different embodiment of the invention and would require different searching and consideration.  All other non-elected species dependent from the elect independent claim 1, will be rejoined and allowed upon and if claim 1 will be allowed.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benovitz et al. (U.S. Patent No. 5,993,368).
Regarding claim 1: Benovitz discloses a system for making a bag, the system comprising: a bagmaker (Figs. 1-3); , the bagmaker including: at least two rollers for supplying and directing feeding of tubing (Figs. 10-12; via feed rollers 60/62 and/or variable speed rollers 92/94 and 194); a motor for selectively causing motion of one of the at least two rollers (inherently there is a powered motor supplying the power of rotation to the variable speed rollers 92/94); a bag cutter (via “The pouches can be made by cutting various predetermined widths and lengths of material”); a heat sealing device (abstract; “heat-sealing the sheet across the width of the sheet”); and a controller (Fig. 3; via control unit 99) configured to selectively control operation of the bagmaker to: feed a selective length of the tubing; cut the tubing; and heat seal the tubing to form at least one closed and sealed end thereof (Fig. 3; via 99 to control all modules of the bag making machine, including the variable feeding speed rollers 92/94).
Regarding claim 6: a module roller, wherein at least one of the at least two rollers is the module roller (Figs. 12 & 13; via 92 or 94).
Regarding claim 7: wherein the module roller comprises: a body; a drive shaft located within body; and a shaft engaging feature for selectively engaging the drive shaft (Figs. 12-13; via 92 and/or 94 with the shown extending out shaft, inherently since they are a variable speed roller, will be engaging features will be engaged to the shown shafts).  
Regarding claim 11: wherein a first width of a first roller of the at least two rollers is different from a second width of a second roller of the at least two rollers (Figs. 12 & 13; via the shown width of roller 92/94 is different from the width of roller 194).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited arts in PTO-892 suggesting the claimed bag making apparatus with feeding rollers to be controlled in respect to the conveyed sheets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731